Case 4:21-cv-00279 Document 1-10 Filed on 01/28/21 in TXSD Page 1 of 5




                   EXHIBIT J
1/1/2021           Case 4:21-cv-00279 Document     1-10 Filed on 01/28/21 in TXSD Page 2 of 5
                                          https://www.api.org/products-and-services/engine-oil

                                                                                                   SearchMenu




   Engine Oil Licensing & Cer                                                            ca on
   System (EOLCS)
                                                                   English | Español | Pусский | 中文 | Português



       Overview              Requirements              Monitoring and Enforcement    Recycle Oil


   API’s Engine Oil Licensing and Certi cation System (EOLCS) is a voluntary licensing and
   certi cation program that authorizes engine oil marketers that meet speci ed requirements to
   use the API Engine Oil Quality Marks. Launched in 1993, API’s Engine Oil Program is a
   cooperative e ort between the oil and additive industries and vehicle and engine
   manufacturers Ford, General Motors, and Fiat Chrysler and those represented by the Japan
   Automobile Manufacturers Association and the Truck and Engine Manufacturers Association.
   The performance requirements and test methods are established by vehicle and engine
   manufacturers and technical societies and trade associations such as (ASTM), (SAE), and the
   American Chemistry Council (ACC).
   The Engine Oil Program is backed by monitoring and enforcement program that ensures
   licensees adhere to program requirements. This includes running physical, chemical, and
   performance tests on licensed engine oils and verifying that the API-registered Marks are
   properly displayed on containers and convey accurate information to consumers.
   About half of the program’s licensees are based in the United States, and the other half are
   spread around the globe. A complete list of licensees is available on our licensee
   directory .




https://www.api.org/products-and-services/engine-oil                                                              1/3
1/1/2021           Case 4:21-cv-00279 Document     1-10 Filed on 01/28/21 in TXSD Page 3 of 5
                                          https://www.api.org/products-and-services/engine-oil




   Motor Oil Has Ma ered For 70 Years.
   Download our timeline infographic and follow the history of API motor oil standards..
        Download 70 Years
https://www.api.org/products-and-services/engine-oil                                             2/3
1/1/2021           Case 4:21-cv-00279 Document     1-10 Filed on 01/28/21 in TXSD Page 4 of 5
                                          https://www.api.org/products-and-services/engine-oil




   Cer               ca on Directories
   Free directories listing all of the participants in our certi cation-related programs.

      View All



   Get A Quote
   Request a Quotation.

      Get a Quote




   Related Products
   API Learning
   Through multi-platform and multi-media eLearning, API’s Training Program o ers comprehensive
   training developed by experts on API Standards and Recommended Practices.

   Motor Oil Ma ers (MOM)
   The MOM mark helps customers identify distributors and oil change locations committed to providing
   motor oil meeting the performance standard recommended by most vehicle and engine manufacturers.

   API Compass/Subscrip ons
   The Compass platform provides organization-wide access to all the API standards and speci cations
   needed to ensure safety, compliance and interoperability.




   © Copyright 2020 – API. All Rights Reserved.




https://www.api.org/products-and-services/engine-oil                                                    3/3
1/1/2021          Case 4:21-cv-00279 Document 1-10 Filed  on
                                                    Results   01/28/21 in TXSD Page 5 of 5
                                                            Detail




     Results Detail
       Company Information

       Company Name:                 RAAJ UNOCAL LUBRICANTS LTD.

       Corporate Address:            MATHURA ROAD
                                     FARIDABAD, HARYANA, 121006, India

       License Status:               Active

       License Number:               3470

       Original License Issue
       Date:                         23-Jul-2018

       License Effective Date:       01-Apr-2020

       License Expiration Date:      31-Mar-2021



       Products
           BRAND NAME             SAE VISCOSITY GRADE       API SERVICE CATEGORY      CLASSIFICATION   ILSAC SPECIFICATION

           ACTEVO UNO TC
                                  15W-40                   CI-4                       CI-4 PLUS
           ENDURA

           UNO EMERA              15W-40                   CH-4/SL

           UNO ENDURA TC          15W-40                   CI-4                       CI-4 PLUS

           UNO FLEETO
                                  15W-40                   CI-4                       CI-4 PLUS
           PREMIUM

           UNO FLEETO
                                  15W-40                   CH-4/SL
           SUPERIOR

           UNO TC                 15W-40                   CH-4/SL
                         1                                                                             Displaying items 1 - 11 of 11




      © Copyright 2021 - API. All Rights Reserved.         Terms, Conditions, and Privacy Policy




https://engineoil.api.org/Directory/EolcsResultsDetail?accountId=-1&companyId=12187                                                    1/1
